       Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.37 Page 1 of 23
                                                                                    FILEQ
                                                                                    Oct 04 2019
                                                                                CLERK, U.S. DISTRI COURT
  1   II Anton Ewing
                   (NOT AN ATTORNEY)                                         SOUTHERN DISTRICT OF ALIFORNIA
      3077 B Clairemont Drive #372                                          BY          s/ soniad     DEPUTY
 2 II San Diego, CA 92117
      (619) 719-9640
 3

 4 11      Plaintiff In Pro Per
 5

 6

 7                     THE UNITED STATES FEDERAL DISTRICT COURT
 8                               SOUTHERN DISTRICT OF CALIFORNIA
 9
           Anton Ewing,                                 Civil Case No. '19CV1931 BAS MSB
10    II
                        Plaintiff,
11
                                                          1. NEGLIGENT VIOLATIONS OF
                 vs.                                         THE TELEPHONE
12
                                                             CONSUMER PROTECTION
13                                                           ACT [47 U.S.C §227 (b)]
      11 Leadstak, LLC, a California limited
14
                                                          2. WILLFUL VIOLATIONS OF
           1·iab"l"
                1 1ty company,                               THE TELEPHONE
15
      II George Hernandez, an individual,                    CONSUMER PROTECTION
                                                             ACT [47 U.S.C. §227(b)]
.16
                        Defendant.                        3. NEGLIGENT VIOLATIONS OF
17                                                           THE TELEPHONE
                                                             CONSUMER PROTECTION
18                                                           ACT [47 U.S.C. §227 (c)]
19                                                        4. WILLFUL VIOLATIONS OF
                                                             THE TELEPHONE
20                                                           CONSUMER PROTECTION
                                                             ACT [47 U.S.C. §227(c)]
21
                                                          5. VIOLATION OF CALIFORNIA
22                                                           INVASION OF PRIV ANCY
                                                             ACT [PC §632.7]
23

24                                                      JURY TRIAL REQUESTED
                                                    )
25


                                      PLAINTIFF'S INITIAL COMPLAINT- 1
                                                                                                    19cv
      Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.38 Page 2 of 23




                Plaintiff Anton Ewing ("Plaintiff'), an individual, alleges the following upo
          information and belief based upon personal knowledge:
 2

 3
                                     I. NATURE OF THE CASE

 4        1.    Plaintiff brings this action seeking damages and any other available legal or
 5
          equitable remedies resulting from the illegal actions of Leadstak, LLC, a California!
 6
          limited liability company ("Leadstak, LLC") and its sole owner, officer and
 7   II
 8
          manager, George Hernandez ("Hernandez"), in negligently, knowingly, and/or

 9        willfully contacting Plaintiff on Plaintiffs cellular telephone in violation of the
10   11
          Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq. ("TCPA") and
11
          related regulations, specifically the National Do-Not-Call provisions, thereby
12

13
          invading Plaintiffs privacy. Further, Defendants both violated California's

14   11 Invasion of Privacy Act (CIPA) by illegally recording the telemarketing call they
15
          made to Plaintiff without disclosing that such call was being recorded by
16
          Defendants, all in violation of PC §637.2 and PC §632.7.
17 "

18                                 II. JURISDICTION & VENUE

19   112.       Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff, a
20   11
          resident of California, seeks relief from the United States Federal District Court,
21
          Southern District of California. For each TCPA subsection (b and c), Plaintiff also
22

23        seeks up to $1,500.00 in damages for each call in violation of the TCPA, which,

24        when all calls are added up, exceeds the threshold required for federal court
25        . . d. .
          Juns 1ct10n.
                                     PLAINTIFF'S INITIAL COMPLAINT- 2
                                                                                                  19cv
        Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.39 Page 3 of 23




        3.    The Court has ancillary jurisdiction, in its discretion, over the attendant state

 2 11   law claims.
 3
        4.    This Court also has federal-question subject matter jurisdiction over the
 4
        Plaintiffs TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a
 5

 6
        federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012).

 7      5.    This Court has personal jurisdiction over Leadstak, LLC and Hernandez
 8
        because a substantial part of the wrongful acts alleged in this Complaint were
 9
        committed in California. For example, Leadstak, LLC and Hernandez made illegal
10

11      telemarketing robocalls to Mr. Ewing, with area code 619, while he was in

12      California. Leadstak, LLC and Hernandez have also subjected themselves to
13
        personal jurisdiction in California because they are running and abetting said
14
        criminal operation.
15

16 116.       Venue is proper in the United States District Court for the Southern District

17
        of California pursuant to 28 U.S.C. § 1391(b) and because Defendants do business
18
        within the State of California and Plaintiff resides within the County of San Diego.
19
        7.    Defendants have purposefully directed its activities into California and have
20

21      thus enjoyed the benefits and protections of California law.
22
                                           III. PARTIES
23
        8.    Plaintiff, Anton Ewing. ("Plaintiff'), is an individual and resident in
24
        California.
25


                                   PLAINTIFF'S INITIAL COMPLAINT- 3
                                                                                                  19cv
          Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.40 Page 4 of 23




          9.    Defendant Leadstak, LLC is a vociferous robo-dialing telemarketer, and is a

 2   11   "person" as defined by 47 U.S.C. § 153 (39).
 3
          10.   The above named Defendant Leadstak, LLC, and its subsidiaries and agents,
 4
          as well as Hernandez, are collectively referred to as "Defendants." The true names
 5

 6
          and capacities of the Defendants sued herein as DOE DEFENDANTS 1 through

 7        10, inclusive, are currently unknown to Plaintiff, who therefore sues such
 8
          Defendants by fictitious names. Each of the Defendants designated herein as a
 9
          DOE is legally responsible for the unlawful acts alleged herein. Plaintiff will seek
10

11        leave of Court to amend the Complaint to reflect the true names and capacities of

12        the DOE Defendants when such identities become known.
13
          11.   Plaintiff is informed and believes that at all relevant times, each and every
14
          Defendant was acting as an agent and/or employee of each of the other Defendants
15

16        and was acting within the course and scope of said agency and/or employment wit

17
          the full knowledge and consent of each of the other Defendants. Plaintiff is
18
          informed and believes that each of the acts and/or omissions complained of herein
19

     11
          was made known to, and ratified by, each of the other Defendants. Defendants
20

21        controlled every aspect of its agent's operations including the scripts to be read on
22
          each call and the fact that Defendant required its agent to record each
23
          telemarketing call.
24

25


                                     PLAINTIFF'S INITIAL COMPLAINT- 4
                                                                                                  19cv
     Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.41 Page 5 of 23




                                        VI. FACTUAL ALLEGATIONS

 2   12.        On or about October 1, 2019, Defendants contacted Plaintiff on Plaintiffs
 3
     cellular telephone numbers ending in -9640, in an attempt to solicit Plaintiff to
 4
     purchase Defendant's services. Defendants used a prerecorded voice message and                                            I

 5
                                                                                                                               I


 6
     an ATDS to initial the call. The robot required Plaintiff to push "1" to get to a live

 7   human. This violates California Civil Code §1770(a)(22)(A).
 8
     13.        Defendant Leadstak, LLC, is a limited liability company formed in
 9
     California on June 26, 2018 as Secretary of State ID number 201817910017.
10

11   14.        Defendant Leadstak, LLC used a "Vicidial" ATDS system to robodial

12   Plaintiff on Plaintiffs cell phone to sell Plaintiff merchant cash advance loans.
13
     Hernandez purchased, setup and activated the Vicidial system.
14
     15.        Defendants are both being sued for violating 47 USC §227(b)(l)(A), 47
15

16   USC §227(c)(5), California Civil Code 1 §1770(a)(22)(A) and PC §§632.7 and
17   637.2.
18
     16.        Defendant Leadstak, LLC is located at 3419 Via Lido, #225, Newport
19
     Beach, CA 92663.
20

21

22
     1
         Disseminating an unsolicited prerecorded message by telephone without an unrecorded, natural voice first
23
     informing the person answering the telephone of the name of the caller or the organization being represented, and
24
     either the address or the telephone number of the caller, and without obtaining the consent of that person to listen to
25
     the prerecorded message.

                                            PLAINTIFF'S INITIAL COMPLAINT- 5
                                                                                                                                   19cv
          Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.42 Page 6 of 23




          17.   Federal Rule of Civil Procedure 8(b)(2) requires a denial in the Answer to

 2        this Complaint to be fairly responded to and not merely a blanket denial without
 3
          explanation.
 4
          18.   Defendants own and use www.leadstak.com which can be viewed in
 5

     , , California.
 6


 7        19.   George Hernandez is an officer of Defendant Leadstak, LLC.
 8
          20.   George Hernandez is an owner of Defendant Leadstak, LLC.
 9
          21.   George Hernandez called Plaintiff from 619-888-14 78 to 619-888-1296 and
10

11 11     spoke to Anton Ewing. Anton Ewing owns, answers and controls cell 619-888-

12   111296.
13
          22.   Leadstak, LLC does not have a California CTEC license, Enrolled Agent
14
          license or CPA license.
15

16   1123.      Defendant has failed to obtain a bond as required of all telemarketing

17
          organizations in California.
18
          24.   Leadstak, LLC has been sued for TCPA violations in the past.
19
          25.   Leadstak, LLC is illegally doing business in California.
20

21   II 26.     Leadstak, LLC has failed to register as a telemarketer in California with the
22   11
          California Department of Justice.
23
          27.   Defendant has failed to obtain a telemarketers bond in California as required
24

25 11
          by the California Department of Justice.


                                     PLAINTIFF'S INITIAL COMPLAINT- 6
                                                                                                19cv
          Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.43 Page 7 of 23




          28.   Leadstak, LLC exerts control over their third party telemarketing lead

 2 11     source.
 3
          29.   Leadstak, LLC requires its lead source to ask certain questions of the
 4
          prospective clients before the lead source can transfer the call to Leadstak, LLC
 5

 6
     11   employees.

 7   11 30.     Leadstak, LLC began harassing Plaintiff on or about May 20, 2019 at which
 8   11
          time Plaintiff expressly told Defendant to stop calling and to send a written copy o
 9
          its Do Not Call policy. Then Defendant called again and again.
10

11        31.   Additionally, Defendant hired "Adriana" to call Plaintiff from 619-888-14 78

12 11     at 3: 19 PM on October 1, 2019 to illegally sell Plaintiff their bogus tax settlement
13
          services. There were many calls prior to these because George Hernandez already
14
          knew Plaintiffs name and email address.
15

16   1132.      Calling Plaintiffs cell phone in California prior to 8:00 AM is a violation of

17 11
          the FTC and FCC regulations and therefore a violation of 47 USC §227(c)(5).
18
          33.   Plaintiff believes and thereupon alleges that Leadstak, LLC has been the
19   II
          ultimate cause of Plaintiffs phone ringing off the hook for the past year with
20

21        telemarketing calls from solar, student loans and tax settlement calls. Hernandez is
22   11
          the "El Chappo" of telemarketing. Finally, after years of filing these TCP A cases,
23
          Plaintiff has found the ultimate bad guy, a complete scofflaw. Hernandez and his
24

25
          operation are solely responsible for millions of telemarketing robo-calls to


                                     PLAINTIFF'S INITIAL COMPLAINT- 7
                                                                                                  19cv
          Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.44 Page 8 of 23




          California citizens.

 2        34.    Defendant Leadstak, LLC also called Plaintiff from a blocked number on
 3
          September 28, 2019 at or around 1:00 PM. Plaintiff did not consent to, nor give
 4
          permission for, the subsequent call made by Defendant to Plaintiff.
 5

 6
          35.    Often telemarketers higher controlled third parties to do their initial illegal

 7        calling in violation of the TCPA. The initial lead source always plays coy and will
 8
     ''   not divulge who they are or who they are working for. That in and of itself is a
 9
          violation of the FCC's Telemarketing Sales Rule and actionable under 47 USC
IO

11        §227(c)(5). The only way that Plaintiff can find out who the TCPA violator is, is

12   11 to fain interest and "play along" on the call as the telemarketer reads the script and
13
          illegally records the responses so they can sell the lead to Defendant Leadstak,
14
          LLC.
15

16   1136.       Further, consent must be in writing and signed by the person called.
17 11
          Plaintiff did not sign any consent to be called.
18
          37.    The Honorable District Judge Chad F. Kenney stated on May 1, 2019 in case
19 11
          number l 8-cv-02071, Shelton vs. Fast Advance Funding, LLC: "Well, the only
20

21        way this, this act is going to get any teeth in it at all is through a serial litigant."
22   11
          38.    Judge Kenney was referring to the TCPA when he made this above
23
          statement on the record.
24

25
          39.    Defendant directly called Plaintiff on his DNC registered cell phone in


                                       PLAINTIFF'S INITIAL COMPLAINT- 8
                                                                                                     19cv
        Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.45 Page 9 of 23




        violation of the TCPA.

 2      40.   The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
 3
        alia, illegal telemarketing to Plaintiffs DNC registered cellular phone through the
 4
        use of an ATDS is expressly alleged against Defendant Leadstak, LLC.
 5

 6 11
        41.   Leadstak, LLC has been illegally calling Mr. Ewing, without his consent,

 7      with autodialed and prerecorded calls ("robocalls") as well as "live-transfer" calls
 8
        using an ATDS. Mr. Ewing brings this action under the Telephone Consumer
 9
        Protection Act, 4 7 U.S.C. § 227 ("TCPA"), in hopes that an injunction and
10

11      damages will encourage Leadstak, LLC and Hernandez, to change their ways. To

12   11 be clear, Plaintiff is suing Leadstak, LLC and Hernandez for the directly dialed
13
        calls. There were other calls through lead generators but this lawsuit is for the
14
        direct autodialed called to Plaintiff cell phone.
15

16   1142.    Defendants used an "automatic telephone dialing system" as defined by 47

17 11
        U.S.C. § 227(a)(l) to place its call to Plaintiff seeking to solicit its services.
18
        43.   Defendants both contacted or attempted to contact Plaintiff from telephone
19
        numbers 619-888-1478 confirmed to be Defendant's number. Afl:er the robot
20

21      initiated the call, it was transfen-ed to "Adriana" who ask personal questions and
22
        illegally recorded the call, then she transfened the call to "Kenneth'' who asked
23
        more personal private questions and also illegally recorded the call. There was
24

25
        another female before "Adriana" but Plaintiff did not catch that person's name.


                                    PLAINTIFF'S INITIAL COMPLAINT- 9
                                                                                               19cv
     Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.46 Page 10 of 23




          44.   Defendant's calls constituted calls that were not for emergency purposes as

 2 11     defined by 4 7 U.S.C. § 227(b )(1 )(A).
 3   11
          45.   During all relevant times, Defendants both did not possess Plaintiffs "prior
 4
          express consent" to receive calls using an automatic telephone dialing system or an
 5

 6
          automatic telephone dialing system or an artificial or prerecorded voice on its

 7 11     cellular telephone pursuant to 4 7 U.S.C.§227(b )(1 )(A). At no time did Plaintiff
 8   11
          provide, give or grant express written permission to be called nor to be robo-dialed
 9
          by Defendants or its agents.
10

11        46.   Further, Plaintiffs cellular telephone number ending in -9640 was added to

12 11     the National Do-Not-Call Registry on or about February 16, 2012.
13
          47.   Defendants both placed multiple calls soliciting its business to Plaintiff on
14
          its cellular telephones ending in -9640 in or around May 2019 and continuing
15

16   11 through October 2019. "Adriana'" initially stated that she was with "Financial

17 11     Relief Center" but it turns out that was a false and fraudulent statement.
18
          48.   Such calls constitute solicitation calls pursuant to 47 C.F.R. § 64.1200(c)(2)
19
          as they were attempts to promote or sell Defendant's services.
20

21        49.   Plaintiff received numerous solicitation calls from both Defendants within a
22
          12-month period.
23
          50.   Defendants continued to call Plaintiff on its telephone number -9640 in an
24

25
          attempt to solicit its services and in violation of the National Do-Not-Call


                                     PLAINTIFF'S INITIAL COMPLAINT- 10
                                                                                                 19cv
     Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.47 Page 11 of 23




        provisions of the TCPA.

 2      51.   Upon information and belief, and based on Plaintiffs experiences of being
 3
        called by both Defendants after being on the National Do-Not-Call list for several
 4
        years prior to Defendant's initial call, and at all relevant times, Defendants failed t
 5

 6
        establish and implement reasonable practices and procedures to effectively prevent

 7      telephone solicitations in violation of the regulations prescribed under 47 U.S.C.
 8
        §227( C)(5).
 9
        52.   Plaintiff was harmed by the acts of both Defendants in at least the following
10

11      ways: Defendants illegally contacted Plaintiff via his telephone for solicitation

12 11   purposes, thereby invading the privacy of said Plaintiff whose telephone number
13
        was on the National Do-Not-Call Registry. Plaintiff was damaged thereby.
14
        53.   Plaintiff is suing as a person that received numerous solicitation calls from
15

16 11   Defendants within a 12-month period, who had not granted Defendant prior
17 11
        express consent and did not have an established business relationship with
18
        Defendants.
19
        54.   Defendants illegally recorded each telemarketing call that it made to
20

21      Plaintiff in violation of California Penal Codes §632.7 and §637.2. Defendants
22
        owe Plaintiff $5,000 for each and every illegally recorded call.
23
        55.   The TCPA provides a private cause of action to persons who receive calls in
24

25 11
        violation of§ 227(b). 47 U.S.C. § 227(b)(3).


                                   PLAINTIFF'S INITIAL COMPLAINT- 11
                                                                                                  19cv
      Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.48 Page 12 of 23




          56.    The TCPA makes it unlawful to make telemarketing solicitations to

 2   11telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47
 3   11
          C.F.R. § 64.1200(c)(2).
 4
          5 7.   The TCPA provides a private cause of action to persons who receive calls in
 5

 6
          violation of§ 227(c). 47 U.S.C. § 227(c)(5).

 7                                          V. STANDING
 8
     ''   5 8.   The court must evaluate lack of statutory standing under the Rule l 2(b )(6)
 9
          standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
10

11 11     because Plaintiff is proceeding pro se, his complaint "must be held to less stringent

12 11     standards than formal pleadings drafted by lawyers" and must be "liberally
13
          construed." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming
14
          standard for prose complaints post-Twombly). The Ninth Circuit has concluded
15

16        that the court's treatment of pro se filings after Twombly and Iqbal remain the same

17 11
          and prose pleadings must continue to be liberally construed. Hebbe v. Pliler, 627
18
          F.3d 338,342 (9th Cir. 2010); see also McGowan v. Hulick, 612 F.3d 636, 640-42
19

20
          (7th Cir. 2010); Bustos v. Martini Club Inc., 599 F.3d 458, 461-62 (5th Cir. 2010);

21        Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting that even following
22
          Twombly and Iqbal, "we remain obligated to construe a pro se complaint
23
          liberally").
24

25 11
          59.    Standing is proper under Article III of the Constitution of the United States


                                     PLAINTIFF'S INITIAL COMPLAINT- 12
                                                                                                  19cv
      Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.49 Page 13 of 23




          of America because Plaintiffs claims state:

 2 11     60.    A valid injury in fact;
 3
          61.    which is traceable to the conduct of Defendants;
 4
          62.    and is likely to be redressed by a favorable judicial decision. See, Spokeo,
 5

 6   11
          lnc. v. Robins, 578 U.S. __(2016) at 6, and Lujan v. Defenders of Wildlife, 504

 7   II U.S.    555 at 560. In order to meet the standard laid out in Spokeo and Lujan,
 8
          Plaintiffs must clearly allege facts demonstrating all three prongs above.
 9
                 The "Injury in Fact" Prong
10

11        63.    Plaintiffs injury in fact, must be both "concrete" and "particularized" in

12        order to satisfy the requirements of Article III of the Constitution, as laid out in
13
          Spokeo (Id.). For an injury to be "concrete," it must be a de facto injury, meaning
14
          that it actually exists. In the present case, Plaintiff was called on his cellular phone
15

16        at least sixty times by both Defendants. In fact, Plaintiff expressly informed both
17
          Defendants to cease and desist from all future telemarketing on the very first call.
18
          Such calls are a nuisance, an invasion of privacy, and an expense to Plaintiff in
19   II
     11
          multiple ways. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637,638 (7th Cir.
20

21        2012). Each Defendant's invasion of Plaintiffs right to privacy is further
22
          exacerbated by the fact that Plaintiffs phone number, at all times relevant to this
23
          litigation, was on the National Do-Not-Call Registry ( hereinafter, "DNC
24

25
          Registry"). As well, Plaintiff had no prior business relationship with Defendant


                                      PLAINTIFF'S INITIAL COMPLAINT- 13
                                                                                                     19cv
      Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.50 Page 14 of 23




          prior to receiving the seriously harassing and annoying calls by Leadstak, LLC.

 2        All of Plaintiffs injuries are concrete and de facto. For an injury to be
 3
          "particularized" means that the injury must "affect the plaintiff in a personal and
 4
          individual way." Spokeo, Inc. v. Robins, 135 S.Ct. 1540, 578 US._ (2016) at 14.
 5

 6
          In the instant case, it was Plaintiffs phone that was called and it was Plaintiff who

 7        answered the calls. It was Plaintiffs personal privacy and peace that was invaded
 8
          by both Defendant's persistent phone calls using an ATDS and a pre-recoded
 9
          message, despite Plaintiff having no prior business relationship with either
10

11        Defendant and Plaintiffs attempt to avoid the damage by registering his number

12 11     on the DNC Registry.
13
                The "Traceable to the Conduct of Defendant" Prong
14
          64.   The second prong required to establish standing at the pleadings phase is
15

16        that Plaintiff must allege facts to show that their injury is traceable to the conduct

17
          of Defendants. In the instant case, this prong is met by the fact that the calls to
18
          Plaintiffs cellular phone and home phone (land line) were placed either by
19

     11
          Defendants directly, or by Defendant's agent at the express direction and control o
20

21        both Defendants. See Jones v. Royal Admin. Servs., 866F.3d1100 (9th Cir.
22
          2017) ten factor test from the 9th Circuit and Civil code §2307.
23
                The "Injury is Likely to be Redressed by a Favorable Judicial Opinion"
24

25
          Prong


                                     PLAINTIFF'S INITIAL COMPLAINT- 14
                                                                                                   19cv
      Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.51 Page 15 of 23




          65.   The third prong to establish standing at the pleadings phase requires Plainti:B

 2        to allege facts to show that the injury is likely to be redressed by a favorable
 3
          judicial opinion. In the present case, Plaintiffs Prayers for Relief includes a
 4
          request for damages for each call made by both Defendants, as authorized by
 5

 6
          statute in 47 U.S.C. § 227. The statutory damages were set by Congress and

 7        specifically redress the financial damages suffered by Plaintiff. Furthermore,
 8
          Plaintiffs Prayers for Relief request injunctive relief to restrain Defendant from
 9
          the alleged abusive practices in the future. The award of monetary damages and the
10

11        order for injunctive relief redress the injuries of the past and prevent further injury

12        in the future. Because all standing requirements of Article III of the U.S.
13
          Constitution have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S._
14
          (2016), Plaintiff has standing to sue both Defendants on the stated claims.
15

16   1166.      "To establish injury in fact, a plaintiff must show that he or she suffered 'an

17
          invasion of a legally protected interest' that is 'concrete and particularized' and
18
          'actual or imminent, not conjectural or hypothetical."' Spokeo. at 1548 (quoting
19

     11
          Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite
20

21        distinct from particularization. Id. An injury is "particularized" if it affects "the
22
          plaintiff in a personal and individual way." Id. In addition, for an injury to be
23
          "concrete", it must be "de facto," meaning that it is "real" and not "abstract." Id.
24

25
          However, an injury need not be "tangible" in order to be "concrete," and intangible


                                      PLAINTIFF'S INITIAL COMPLAINT- 15
                                                                                                    19cv
      Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.52 Page 16 of 23




          injuries may constitute injury in fact. Id. at 1549. In order to determine whether an

 2        intangible harm constitutes injury in fact, Spokeo provided two factors to be
 3
          considered: "history and the judgment of Congress." Id. at 1549. Specifically, "( 1)
 4
          whether the statutory violation bears a 'close relationship to a harm that has
 5

 6
          traditionally been regarded as providing a basis for a lawsuit in English or

 7        American courts,' and (2) congressional judgment in establishing the statutory
 8
          right, including whether the statutory right is substantive or procedural." Matera v.
 9
          Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).
10

11        Spokeo also held that "the violation of a procedural right granted by statute can be

12        sufficient in some circumstances to constitute injury in fact." Spokeo, 136 S. Ct. at
13
          1549. In such a case, a plaintiff "need not allege any additional harm beyond the
14
          one [the legislature] has identified." Id.
15

16 11     67.   Here, Plaintiff alleges that Defendant Leadstak, LLC contacted him using a

17
          "telephone dialing system." This is insufficient standing alone, but as in
18
          Charkchyan and Kramer, Plaintiff alleges sufficient additional facts. First, one of
19

     11
          the calls is available to the Court as audio recordings of the robotic voice message
20

21        that initiated the calls. Second, the calls are solicitation advertisements: they
22
          advertise Defendant Leadstak, LLC's services for which Plaintiff has absolutely
23
          not use or interest. Third, Plaintiff declares that he has never heard of Defendant
24

25
          Leadstak, LLC, visited any location operated by said Defendant prior to the


                                      PLAINTIFF'S INITIAL COMPLAINT- 16
                                                                                                  19cv
     Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.53 Page 17 of 23




        harassing and annoying calls, nor provided his cellular telephone number to

 2      Defendant Leadstak, LLC or consented to receive calls from Defendants. Plaintiff
 3
        also has had no prior business relationship with Defendants. Plaintiff had no
 4
        reason to be in contact with Defendant Leadstak, LLC nor has he ever purchased
 5

 6
        any kind of product or service that they are selling. Plaintiffs allegations are

 7      sufficient to establish that Defendants used ATDS in sending their prerecorded
 8
        solicitation messages illegally and in direct violation of the TCPA.
 9
        68.   In Plaintiffs case, the allegations establish that he d1d not give prior express
10

11      consent. He declared that he was "the regular user and subscriber to the cellular

12      telephone number at issue." He also declared that he has "never heard of
13
        [Defendant], visited any location operated by [Defendant], provided [his] cellular
14
        telephone number to [Defendant] or consented to receive text messages from
15

16      [Defendant]." As in Charkchyan, these allegations are sufficient to support

17      Plaintiffs claims that he did not give prior express consent authorizing Defendant
18
        to send the prerecorded messages, nor to use an ATDS.
19
                                   FIRST CAUSE OF ACTION
20

21              Negligent Violations of the Telephone Consumer Protection Act

22                                       47 U.S.C. §227(b).
23 11   69.   Plaintiff repeats and incorporates by reference into this cause of action the
24
        allegations set forth above at Paragraphs 1-68.
25


                                   PLAINTIFF'S INITIAL COMPLAINT- 17
                                                                                                 19cv
     Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.54 Page 18 of 23




        70.    The foregoing acts and omissions of both Defendants constitute numerous

 2      and multiple negligent violations of the TCP A, including but not limited to each
 3
        and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particula
 4
        47 U.S.C. § 227 (b)(l)(A).
 5

 6
        71.    As a result of both Defendant's negligent violations of 47 U.S.C. § 227(b),

 7      Plaintiff is entitled to an award of $500.00 in statutory damages, for each and every
 8
        violation, pursuant to 47 U.S.C. § 227 (b)(3)(B).
 9
        72.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
10

11      in the future.

12                                SECOND CAUSE OF ACTION
13
        Knowing and/or Willful Violations of the Telephone Consumer Protection Act'
14
                                          47 U.S.C. §227(b)
15
        73.    Plaintiff repeats and incorporates by reference into this cause of action the
16

17 11   allegations set forth above at Paragraphs 1-72.

18      74.    The foregoing acts and omissions of both Defendants, jointly and severally,
19
        constitute numerous and multiple knowing and/or willful violations of the TCPA,
20
        including but not limited to each and every one of the above cited provisions of 47
21

22 11 U.S.C.    § 227(b), and in particular 47 U.S.C. § 227 (b)(l)(A).

23   1175_     As a result of both Defendant's knowing and/or willful violations of 47
24
        U.S.C. §227(b), Plaintiff is entitled to an award of$1,500.00 in statutory damages,
25


                                   PLAINTIFF'S INITIAL COMPLAINT- 18
                                                                                                  19cv
     Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.55 Page 19 of 23




          for each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §

 2   11227(b) )(3)(C).
 3 11
          76.     Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
 4
          in the future.
 5

 6
                                      THIRD CAUSE OF ACTION

 7                  Negligent Violations of the Telephone Consumer Protection Act

 8   1177.        Plaintiff repeats and incorporates by reference into this cause of action the
 9
     ''   allegations set forth above at Paragraphs 1-76.
10
          78.     The foregoing acts and omissions of both Defendants, jointly and severally,
11

12 11     constitute numerous and multiple negligent violations of the TCPA, including but

13 11 not       limited to each and every one of the above cited provisions of 47 U.S.C. §
14
          227(c), and in particular 47 U.S.C. § 227 (c)(5).
15
          79.     As a result of both Defendant's negligent violations of 47 U.S.C. § 227(c),
16

11 11 Plaintiff is     entitled an award of $500.00 in statutory damages, for each and every
18 11
          violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
19
          80.     Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
20

21
          in the future.

22                                  FOURTH CAUSE OF ACTION
23        Knowing and/or Willful Violations of the Telephone Consumer Protection Actl
24
                                           47 U.S.C. §227 et seq.
25
          81.     Plaintiff repeats and incorporates by reference into this cause of action the
                                      PLAINTIFF'S INITIAL COMPLAINT- 19
                                                                                                     19cv
     Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.56 Page 20 of 23




        allegations set forth above at Paragraphs 1-80.

 2      82.   The foregoing acts and omissions of both Defendants constitute numerous
 3
        and multiple knowing and/or willful violations of the TCPA, including but not
 4
        limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
 5

 6 11
        in particular 47 U.S.C. § 227 (c)(5).

 7      83.   As a result of both Defendant's knowing and/or willful violations of 47
 8
        U.S.C. § 227(c), Plaintiff is entitled to an award of $1,500.00 in statutory damages,
 9
        for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
IO

11      84.   Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc

1211 in the future.
13
                                  FIFTH CAUSE OF ACTION
14
                                California Invasion of Privacy Act
15
                                     PC §632. 7 and PC §6372
16

17      85.   Plaintiff repeats and incorporates by reference into this cause of action the

18 11   allegations set forth above at Paragraphs 1-84.
19
        86.   The foregoing acts and omission of both Defendants constitute numerous
20
        and multiple knowing and/or willful violations of CPA, including but not limited t,
21
22 11   each and every one of the above cited provisions of California Penal Code §632,

23      §632.7 and §637.2
24
        87.   As a result of both Defendant's knowing and willful violation of CIPA
25


                                   PLAINTIFF'S INITIAL COMPLAINT- 20
                                                                                                 19cv
     Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.57 Page 21 of 23




      sections PC §632 et seq, including PC §632. 7, Defendants both owe Plaintiff

 2    $5,000 per call.
 3
      88.      Plaintiff is also entitled to injunctive relief as expressly provided for within
 4
      CIPA to prohibit both Defendants from illegally recording calls to Plaintiff ever
 5

 611 again.

 7                                    PRAYER FOR RELIEF
 8          WHEREFORE, Plaintiff requests judgment against both Defendants for the
 9                                             following:
10
                                    FIRST CAUSE OF ACTION
11
                Negligent Violations of the Telephone Consumer Protection Act
12
                                          47 U.S.C. §227(b)
13

14
            • As a result of both Defendant's negligent violations of 47 U.S.C.
               §227(b)(1 ), Plaintiff is entitled to and request $500 in statutory damages, for
15
               each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
16
            • Any and all other relief that the Court deems just and proper.
17

18                                SECOND CAUSE OF ACTION

19    Knowing and/or Willful Violations of the Telephone Consumer Protection Act
20                                        47 U.S.C. §227(b)
21
            • As a result of both Defendant's willful and/or knowing violations of 47
22
               U.S.C. §227(b)(1 ), Plaintiff is entitled to and request treble damages, as
23
               provided by statute, up to$1,500, for each and every violation, pursuant to
24             47 U.S.C.
25             §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).

                                   PLAINTIFF'S INITIAL COMPLAINT- 21
                                                                                                  19cv
     Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.58 Page 22 of 23




            • Any and all other relief that the Court deems just and proper.

 2                                 THIRD CAUSE OF ACTION

 3          Negligent Violations of the Telephone Consumer Protection Act 47 U.S.C.
 4                                             §227(c)
 5          • As a result of both Defendant's negligent violations of 47 U.S.C.
 6             §227(c)(5), Plaintiff is entitled to and request $500 in statutory damages, for
 7             each and every violation, pursuant to 47 U.S.C. 227(c)(5).
 8          • Any and all other relief that the Court deems just and proper.
 9
                                 FOURTH CAUSE OF ACTION
10
     ··   Knowing and/or Willful Violations of the Telephone Consumer Protection Acti
11
                                          47 U.S.C. §227(c)
12

            • As a result of both Defendant's willful and/or knowing violations of 47
13
               U.S.C. §227(c)(5), Plaintiff is entitled to and request treble damages, as
14
               provided by statute, up to $1,500, for each and every violation, pursuant to
15
               47 U.S.C. §227(c)(5).
16
            • Any and all other relief that the Court deems just and proper.
17
                                       FIFTH CAUSE OF ACTION
18
                                   California Invasion of Privacy Act
19
                                         PC §632. 7 and PC §6372
20
            • $5,000 per call for each such call that was recorded without consent or
21
               disclose of such recording at the beginning of the call.
22
            • Any and all other relief that the Court deems just and proper.
23

24


25


                                   PLAINTIFF'S INITIAL COMPLAINT- 22
                                                                                                 19cv
     Case 3:19-cv-01931-BAS-MSB Document 1 Filed 10/04/19 PageID.59 Page 23 of 23




      Respectfully Submitted this 4th day of October, 2019.
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                PLAINTIFF'S INITIAL COMPLAINT- 23
                                                                                    19cv
